                             UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

JOANNA BURKE and JOHN BURKE,                      §
                                                  §
       Plaintiffs,                                §
                                                  §
v.                                                §                  Civil Action No. 4:18-cv-4543
                                                  §
HOPKINS LAW, PLLC, MARK                           §
DANIEL HOPKINS and SHELLEY                        §
LUAN HOPKINS,                                     §
                                                  §
       Defendants.                                §

                           NOTICE OF APPEARANCE OF COUNSEL

        The undersigned attorney, Shelley L. Hopkins of Hopkins Law, PLLC hereby notifies the

Court that she is entering an appearance as co-counsel for HOPKINS LAW, PLLC, SHELLEY

L. HOPKINS AND MARK D. HOPKINS, Defendants in the above-entitled and numbered

cause. Please forward all notices and pleadings to the undersigned counsel to listed below:

                                        HOPKINS LAW, PLLC
                                     3809 Juniper Trace, Suite 101
                                          Austin, Texas 78738
                                         Phone: (512) 600-4320
                                       Facsimile: (512) 600-4326
                                     shelley@hopkinslawtexas.com

                                                HOPKINS LAW, PLLC

                                                By:    /s/ Shelley L. Hopkins
                                                       Shelley L. Hopkins
                                                       State Bar No. 24036497
                                                       Southern District ID No. 926469
                                                       Mark D. Hopkins, Attorney in Charge
                                                       State Bar No. 00793975
                                                       Southern District ID No. 20322
                                                       3809 Juniper Trace, Suite 101
                                                       Austin, Texas 78738
                                                       (512) 600-4320
                                                       (512) 600-4326 Fax

Notice of Appearance - Burke v. Hopkins
H610-1601                                                                           PAGE 1
                                                     mark@hopkinslawtexas.com
                                                     shelley@hopkinslawtexas.com

                                             ATTORNEYS FOR DEFENDANTS

                                    CERTIFICATE OF SERVICE

       I hereby certify that on this 4th day of December 2018, I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF filing system, and will send a true and correct
copy to the following:

VIA CM/RRR #7015 1520 0001 3934 1781
John Burke
46 Kingwood Greens Drive
Kingwood, Texas 77339

VIA CM/RRR #7015 1520 0001 3934 1798
Joanna Burke
46 Kingwood Greens Drive
Kingwood, Texas 77339

PRO SE PLAINTIFFS



                                                      /s/ Shelley L. Hopkins
                                                     Shelley L. Hopkins




Notice of Appearance - Burke v. Hopkins
H610-1601                                                                            PAGE 2
